     Case 2:90-cv-00520-KJM-DB Document 6677 Filed 05/18/20 Page 1 of 3

 1   XAVIER BECERRA                                               ROMAN M. SILBERFELD, State Bar No. 62783
     Attorney General of California                               GLENN A. DANAS, State Bar No. 270317
 2   MONICA N. ANDERSON                                           ROBINS KAPLAN LLP
     Senior Assistant Attorney General                              2049 Century Park East, Suite 3400
 3   ADRIANO HRVATIN                                                Los Angeles, CA 90067-3208
     Supervising Deputy Attorney General                            Telephone: (310) 552-0130
 4   KYLE A. LEWIS, State Bar No. 201041                            Fax: (310) 229-5800
     ELISE OWENS THORN, State Bar No. 145931                        E-mail: RSilberfeld@RobinsKaplan.com
 5   TYLER V. HEATH, State Bar No. 271478                         Special Counsel for Defendants
     Deputy Attorneys General
 6    1300 I Street, Suite 125
      P.O. Box 944255
 7    Sacramento, CA 94244-2550
      Telephone: (916) 210-7318
 8    Fax: (916) 324-5205
      E-mail: Elise.Thorn@doj.ca.gov
 9   Attorneys for Defendants
10
                                    IN THE UNITED STATES DISTRICT COURT
11
                                 FOR THE EASTERN DISTRICT OF CALIFORNIA
12
                                               SACRAMENTO DIVISION
13

14

15   RALPH COLEMAN, et al.,                                       Case No. 2:90-cv-00520 KJM-DB (PC)
16                                                Plaintiffs, STIPULATION AND ORDER TO
                                                              EXTEND TIME TO FILE STIPULATION
17                        v.                                  IDENTIFYING PROGRAM GUIDE
                                                              DEPARTURES
18
     GAVIN NEWSOM, et al.,
19
                                                Defendants.
20

21                 On April 17, 2020, the Court ordered the parties to file by May 1, 2020 a stipulation

22   identifying the “temporary departures from certain Program Guide requirements” for the

23   provision of mental health care that Defendants had implemented in response to the COVID-19

24   pandemic. (ECF No. 6622 at 2-3.) The parties met and conferred in response to the Court’s April

25   17 order, and determined more time would be necessary to come to agreement on the content of

26   the stipulation. (ECF No. 6652 at 2.) Accordingly, the parties requested and the Court granted

27   the parties an extension until May 15, 2020 to file the stipulation. (Id. at 2, 3.)

28
     [3545068.2]                                              1
                        Stip. & Order Extend Time File Stip. Re: Program Guide Departures (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6677 Filed 05/18/20 Page 2 of 3

 1             Since the initial meet and confer, the parties have continued to negotiate, under the Special
 2   Master’s supervision, the content of the Court-ordered stipulation identifying COVID-19-based
 3   departures from Program Guide requirements for mental health treatment and programming.
 4   During this period, the parties have exchanged draft stipulations and discussed various provisions,
 5   with the mutual goal of reaching a stipulation concerning this issue. Twice during the afternoon
 6   of May 15, Defendants sent Plaintiffs a version of the draft stipulation, but for reasons unknown
 7   to the parties, Plaintiffs did not receive that correspondence. The parties discovered this technical
 8   issue after the close of business today and continued their negotiations on the limited remaining
 9   points, but both sides determined that additional time is needed to reach an agreement.
10             The parties believe that, with a short extension of time, they will complete negotiations and
11   reach a stipulation identifying the temporary departures from certain Program Guide requirements
12   for the provision of mental health care that Defendants had implemented in response to the
13   COVID-19 pandemic. Accordingly, the parties request an extension of three business days from
14   the present due date, such that their stipulation would be due by Wednesday, May 20, 2020.
15             The Special Master is aware of and approves this stipulated request for additional time.
16   ///
17   ///
18   ///
19

20

21

22

23

24

25

26

27

28
     [3545068.2]                                            2
                      Stip. & Order Extend Time File Stip. Re: Program Guide Departures (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6677 Filed 05/18/20 Page 3 of 3

 1     Dated: May 15, 2020                                       XAVIER BECERRA
                                                                 Attorney General of California
 2                                                               ADRIANO HRVATIN
                                                                 Supervising Deputy Attorney General
 3

 4                                                               /s/ Kyle A. Lewis
                                                                 Kyle A. Lewis
 5                                                               Deputy Attorney General
                                                                 Attorneys for Defendants
 6

 7     Dated: May 15, 2020                                      ROSEN BIEN GALVAN & GRUNFELD LLP

 8
                                                                 /s/ Lisa Ells
 9                                                               Lisa Ells
                                                                 Attorneys for Plaintiffs
10

11             IT IS SO ORDERED.

12   DATED: May 18, 2020.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [3545068.2]                                          3
                    Stip. & Order Extend Time File Stip. Re: Program Guide Departures (2:90-cv-00520 KJM-DB (PC))
